                                                     U.S. Department of Justice

                                                     United States Attorney
                                                     Southern District of New York


                                                     The Silvio J. Mollo Building
                                                     One Saint Andrew’s Plaza
                                                     New York, New York 10007


                                                     April 14, 2020

BY ECF & EMAIL
The Honorable Alison J. Nathan
United States District Judge
Southern District of New York
40 Foley Square
New York, New York 10007

       Re:     United States v. Gerard Scparta, S1 18 Cr. 578 (AJN)

Dear Judge Nathan:

        In connection with the defendant Gerard Scparta’s motion for compassionate release in
light of the ongoing COVID-19 pandemic (ECF No. 51 (“Def. Mem.”)), the Government
respectfully submits this supplemental letter answering the following question posed by the
Court: “If the Court deems exhaustion waivable, or the Bureau of Prisons’ 30-day period to
respond to Defendant’s motion lapses, is he entitled to compassionate release under 18 U.S.C.
§ 3582(c)(1)(A)?” As the Government’s letter dated April 10, 2020 set forth (ECF No. 52),
because the defendant failed to exhaust his administrative remedies as required by Section
3582(c)(1)(A) and less than 30 days have passed since his request for release to the Bureau of
Prisons (“BOP”), the Court lacks statutory authority at this juncture to grant his motion.
Nevertheless, should the Court reach the merits of the defendant’s motion, the motion should be
denied because the defendant has not met his burden to demonstrate compelling and
extraordinary reasons warranting immediate release to home confinement.

I.     APPLICABLE LAW

        The Court can only modify a sentence if, “after considering the factors set forth in section
3553(a) to the extent they are applicable,” it finds that “extraordinary and compelling reasons
warrant such a reduction,” and that the proposed reduction “is consistent with applicable policy
statements issued by the Sentencing Commission.” 18 U.S.C. § 3582(c)(1)(A). Importantly, the
First Step Act did not amend the eligibility requirements for compassionate release, which are set
forth in 18 U.S.C. §3582(c)(1)(A) and Section 1B1.13 of the U.S. Sentencing Guidelines. See
United States v. Ebbers, No. 02 Cr. 1144, 2020 WL 91399, at *4 (S.D.N.Y. Jan. 8, 2020) (“The
First Step Act did not revise the substantive criteria for compassionate release . . . . Congress in
fact only expanded access to the courts; it did not change the standard”).
       The relevant Sentencing Commission policy statement is found in U.S.S.G. § 1B1.13.
The Application Notes to Section 1B1.13 describe specific circumstances under which
“extraordinary and compelling reasons exist.” U.S.S.G. § 1B1.13, Application Note 1. These
include an assessment of the defendant’s medical condition, age, family circumstances, and other
reasons:

       (A) Medical Condition of the Defendant.—

              (i) The defendant is suffering from a terminal illness (i.e., a serious and
              advanced illness with an end of life trajectory). A specific prognosis of life
              expectancy (i.e., a probability of death within a specific time period) is not
              required. Examples include metastatic solid-tumor cancer, amyotrophic
              lateral sclerosis (ALS), end-stage organ disease, and advanced dementia.

              (ii) The defendant is—

                      (I) suffering from a serious physical or medical condition,

                      (II) suffering from a serious functional or cognitive impairment, or

                      (III) experiencing deteriorating physical or mental health because of
                      the aging process,

              that substantially diminishes the ability of the defendant to provide self-care
              within the environment of a correctional facility and from which he or she
              is not expected to recover.

       (B) Age of the Defendant – The defendant (i) is at least 65 years old; (ii) is
       experiencing a serious deterioration in physical or mental health because of the
       aging process; and (iii) has served at least 10 years or 75 percent of his or her term
       of imprisonment, whichever is less.

       (C) Family Circumstances.—

              (i) The death or incapacitation of the caregiver of the defendant’s minor
              child or minor children.

              (ii) The incapacitation of the defendant’s spouse or registered partner when
              the defendant would be the only available caregiver for the spouse or
              registered partner.

       (D) Other Reasons.—As determined by the Director of the Bureau of Prisons, there
       exists in the defendant’s case an extraordinary and compelling reason other than,
       or in combination with, the reasons described in subdivisions (A) through (C).

U.S.S.G. § 1B1.13 Application Note 1.



                                                 2
        Further, regardless of the theory of “extraordinary and compelling reasons” under which
a defendant proceeds, as noted above, the 18 U.S.C. § 3553(a) factors are relevant to whether
release is warranted. See 18 U.S.C. § 3582(c)(1)(A); U.S.S.G. § 1B1.13.

         As the proponent of release, the defendant bears the burden of proving that he is entitled
to relief under 18 U.S.C. § 3582. See United States v. Butler, 970 F.2d 1017, 1026 (2d Cir.
1992) (“If the defendant seeks decreased punishment, he or she has the burden of showing that
the circumstances warrant that decrease); United States v. Clarke, No. 09 Cr. 705 (LAP), 2010
WL 4449443, at *1 (S.D.N.Y. Oct. 29, 2010) (same).

II.    ARGUMENT

        Scparta has failed to meet his burden to demonstrate extraordinary and compelling
reasons warranting immediate release to home confinement. The defendant does not claim to
independently satisfy any of the extraordinary and compelling circumstances specified in
U.S.S.G. § 1B1.13, in that (1) he does not suffer from a terminal illness or a condition that
substantially diminishes his ability to provide self-care; (2) he is not at least 65 years old or
experiencing a serious deterioration in physical or mental health because of the aging process;
and (3) he is not the sole caregiver for his spouse or minor children. Rather, the defendant’s
claim is solely based on the fact that he is 55 years old and suffers from high blood pressure and
sleep apnea, which he argues make him particularly vulnerable to COVID-19 infection. (Def.
Mem. at 4.) Accordingly, because Scparta’s claim relies on the risks to him from COVID-19,
the Government will focus on those risks, which fall short of establishing extraordinary and
compelling reasons warranting immediate release.

        First, as the Government noted its previous letter, the BOP has implemented extensive
national measures to mitigate the spread of COVID-19 within prisons,1 and the U.S. Attorney
General has directed that the BOP prioritize transferring inmates to home confinement in
appropriate circumstances when those inmates are vulnerable to COVID-19 under the risk
factors established by the Centers for Disease Control and Prevention (“CDC”). 2 The BOP is
devoting all available resources to assessing its inmate population to determine which inmates
would be appropriate for transfer under this priority program and to then process those inmates
for transfer as quickly as possible. It is the Government’s understanding that the BOP is
presently reviewing Scparta’s request for transfer to home confinement, and the BOP should be
afforded the opportunity to assess that request prior to the Court’s intervention.

       Second, although the facility where Scparta is officially listed as being housed, FCI
Butner Medium I, has had a significant number of inmates and staff test positive for COVID-19,


1
 See Federal Bureau of Prisons COVID-19 Action Plan, available at
https://www.bop.gov/resources/news/20200313_covid-19.jsp.
2
  See Memorandum for Director of BOP re Prioritization of Home Confinement As Appropriate
in Response to COVID-19 Pandemic, available at
https://www.bop.gov/resources/news/pdfs/20200405_covid-19_home_confinement.pdf (Mar. 26,
2020).
                                                 3
FCI Butner staff advised the Government yesterday that Scparta is actually being housed in a
completely separate dormitory-style satellite camp (the “Camp”) in which there have been no
positive cases of COVID-19 to date.3 This material fact was not included in Scparta’s motion.
While Scparta is not quarantined in the Camp, he is restricted to that separate housing unit and
therefore is not being exposed to the inmates who have tested positive at FCI Butner Medium I.
In addition to all of the significant efforts being made by the BOP to respond to COVID-19, the
fact that Scparta is currently being restricted to a facility without any positive cases demonstrates
that the BOP has effectively mitigated his risk of exposure. Importantly, Scparta has failed to
establish how his placement in a restricted housing unit where there have been no positive cases
would be less likely to expose him to COVID-19 than if he were out of prison and released into
the New York City metropolitan area, where authorities could not enforce screening and
quarantine as warranted.

        Third, although the defendant’s physician has indicated that he is at high risk for COVID-
19, the defendant’s claimed risk factors, namely age of 55, high blood pressure, and sleep apnea,
are reasonably common and are not recognized by the CDC as those that would make him high-
risk for severe illness from COVID-19.4




3
  Because the Camp falls under the authority of the warden at FCI Butner Medium I, all Camp
inmates fall under the official listing of FCI Butner Medium I. According to the BOP’s website,
there are 273 inmates at the Camp, compared with 641 inmates at FCI Butner Medium I. See
https://www.bop.gov/locations/institutions/but/.
4
 See CDC, Coronavirus Disease 2019: Groups at Higher Risk for Severe Illness, available at
https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/groups-at-higher-risk.html.
Scparta’s motion does not cite to the CDC guidelines, but rather to an article on webmd.com.
(Def Mot. at 3-4.)
5
  At the Government’s request, on April 13, 2020, FCI Butner staff provided the Government
with a copy of the defendant’s BOP medical records for the period from January 1, 2020 to April
13, 2020. These records are attached hereto as Exhibit A and will be provided by email to both
the Court and defense counsel. Page numbers referenced herein refer to the PDF page number
given that internal page numbers are not continuous.
6




                                                  4
                                           Scparta has therefore failed to establish both that (1) he
has a condition or characteristic that is a cognizable basis for compassionate release under
U.S.S.G. § 1B1.13 (e.g., a serious medical condition, debilitating condition, elderly offender with
medical conditions, etc.), and (2) that any such condition or characteristic elevates his risk of
becoming seriously ill from COVID-19 under the CDC guidelines.

        Finally, the Section 3553(a) factors also counsel against immediate release. As the Court
stated at sentencing:

       Mr. Scparta engaged in a two-decade long fraud by blatantly and repeatedly lying
       about a disability. He made false statements to doctors and feigned lack of memory
       and general dysfunction in order to have medical documentation supporting his
       false statements to the Social Security Administration. . . . Mr. Scparta repeatedly
       engaged in the lies that make up this criminal conduct not once or twice, not a
       momentary lapse of judgment, not even for a few years, but for 20 years. He
       continued with it several years after the arrest of fellow officers for the same
       conduct. . . . To steal from [the public welfare system] through lies and fraud must
       be punished. To cheat on taxes, part of which fund our social welfare programs,
       must be punished. The message of deterrence must be loud and clear, and here will
       be served by a serious sentence.

(Aug. 9, 2019 Sentencing Transcript at 21-23.) While the defendant was granted leniency in the
form of an 18-month sentence significantly below the Guidelines range, that was a term this
Court determined to be sufficient, but not greater than necessary, to comply with the factors
under Section 3553(a), including, inter alia, the nature and circumstances of the offense and the
history and characteristics of the defendant; the seriousness of the crime and just punishment;
and adequate deterrence. The Section 3553(a) factors here demand that the defendant serve the
entirety of his sentence.

        At bottom, Scparta’s argument for compassionate release is based on the fact that he
suffers from reasonably common, though potentially serious, health conditions, and that he is
located in a prison complex where there have been positive tests for COVID-19. For the reasons
set forth above, the Government respectfully submits that, should the Court decide to address
Scparta’s motion on the merits at this time, his present circumstances do not constitute
“extraordinary and compelling reasons” warranting his immediate release, and that any such
release would be inconsistent with the factors under Section 3553(a) as well as U.S.S.G.
§ 1B1.13. See, e.g., United States v. Pourghannad, No. 13 Cr. 507 (VB) (S.D.N.Y. Apr. 13,
2020) (Dkt. No. 30) (denying compassionate release based on failure to exhaust administrative
remedies and on the merits, because the defendant, who is 66 years old and suffers from “fairly
common health conditions for a man of his age – non-insulin dependent diabetes and moderately
elevated blood pressure,” failed to establish extraordinary and compelling reasons and was being
closely monitored and being provided appropriate treatment in prison); United States v. Gileno,
No. 19 Cr. 161 (VAB), 2020 WL 1307108, at *4 (D. Conn. Mar. 19, 2020) (denying
compassionate release because the defendant, who allegedly suffered from high blood pressure,
high cholesterol, asthma, and allergies, has not shown (1) “that his medical issues, which remain

                                                 5
largely the same as when he was sentenced, ‘substantially diminish [his] ability ... to provide
self-care’ within the correctional facility,” and (2) “that the plan proposed by the Bureau of
Prisons is inadequate to manage the pandemic within [defendant’s] correctional facility, or that
the facility is specifically unable to adequately treat [defendant].”).

        In the alternative, if the Court is inclined to nevertheless release Scparta immediately into
home confinement, the Government respectfully requests that any release be subject to
conditions that ensure that the defendant is being released to a situation that offers better
protection against COVID-19 than a BOP setting and that protects the public from COVID-19
spread. Such a release should include a 14-day quarantine period and medical clearance prior to
release to minimize the possibility of any spread of COVID-19 from Scparta to the public.

III.   CONCLUSION

       For the foregoing reasons, Scparta’s motion to reduce his sentence pursuant to 18 U.S.C.
§ 3582(c)(1)(A)(i) and for immediate release should be denied at this time.

                                                      Respectfully submitted,

                                                      GEOFFREY S. BERMAN
                                                      United States Attorney


                                                By:
                                                      Sagar K. Ravi
                                                      Assistant United States Attorney
                                                      (212) 637-2195


cc:    Joseph Mure, Jr., counsel for defendant Gerard Scparta




                                                  6
